         Case 3:20-cv-00171-KGB Document 37 Filed 04/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DEURSLA LASHAY BARRON                                                                PLAINTIFF

v.                                  3:20-cv-00171-KGB-JJV

ROBERT CRESTMAN, et al.                                                           DEFENDANTS

                                            ORDER

       Pending is Plaintiff Deursla Lashay Barron’s (“Plaintiff”) Second Amended Complaint.

(Doc. No. 8.)   Mail sent by the Court to Plaintiff at the Craighead County Detention Center,

Plaintiff’s current address of record, has been returned as undeliverable with the notation “Not in

Jail” on the envelope. (Doc. No. 36.)     Pursuant to Local Rule 5.5(c)(2), a pro se plaintiff must

promptly notify the Clerk of the Court and the other parties of any change in address and must

monitor the progress of the case and prosecute it diligently. If any communication from the Court

is not responded to within thirty days, the case may be dismissed without prejudice. Accordingly,

Plaintiff shall comply with Local Rule 5.5(c)(2) within thirty days of the date of this Order or I

will recommend dismissal of this case.

       IT IS SO ORDERED this 13th day of April 2021.


                                                  ______________________________________
                                                     JOE J. VOLPE
                                                     UNITED STATES MAGISTRATE JUDGE
